SUN BANCORP, INC.

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (“Agreement”) entered into this 16th day of July, 2009
(“Effective Date”), by and between Sun Bancorp, Inc. (the “Company”) and Mr.
Thomas X. Geisel (the “Executive”).

 

WHEREAS, the Executive has commenced employment with the Company as of January
7, 2008 and is experienced in all phases of the business of the Company; and

 

WHEREAS, the Executive serves the Company as its President and Chief Executive
Officer (“Employment Position”) and is experienced in all phases of the business
of the Company; and

 

WHEREAS, the Executive and the Company have previously entered into the
Management Change in Control Severance Agreement, dated December 18, 2008 and a
Letter of Employment between the Company and the Executive, dated December 5,
2007 (collectively, the “Prior Agreement”); and

 

WHEREAS, the parties desire by this writing to set forth the continuing rights
and responsibilities of the Company and the Executive with respect to the
Executive’s terms and conditions of employment with the Company hereafter;

 

NOW, THEREFORE, each party, intending to be legally bound, does hereby agree, as
follows:

 

1.         Employment. The Executive is employed by the Company in the capacity
as President and Chief Executive Officer. The Executive's employment shall be
for no definite period of time, and the Executive or the Company may terminate
such employment relationship at any time for any reason or no reason. The
employment at-will relationship remains in full force and effect regardless of
any statements to the contrary made by any Company personnel or set forth in any
documents other than those explicitly made to the contrary and signed by the
Chairman or Vice Chairman of the Company. The Executive shall render such
administrative and management services to the Company and Sun National Bank
(“Bank”), as are currently rendered and as are customarily performed by persons
situated in a similar executive capacity. The Executive’s other duties shall be
such as the Board of Directors for the Company (the “Board of Directors” or
“Board”) may from time to time reasonably direct, including normal duties as an
officer of the Company and the Bank.

 

--------------------------------------------------------------------------------

2.         Term of Agreement. The term of this Agreement shall be for the period
commencing on the Effective Date and ending thirty-six (36) months thereafter
(“Term”). Additionally, as of each December 31, thereafter, the Term of this
Agreement shall be extended for an additional period such that the Term of the
Agreement as of such date of extension shall be for a new period of thirty-six
(36) months thereafter; provided, however, such Term shall not be automatically
extended as of December 31 of any given year if the Board shall give the
Executive written notice not later October 1 immediately prior to such December
31 date that the Board has made a determination by an affirmative vote of not
less than a majority of the members of the full Board then in office that such
Agreement shall not be extended thereafter absent a future affirmative
determination and resolution of the Board of Directors that the Term of such
Agreement shall be extended beyond the then in effect expiration date of such
Agreement. The Term shall refer to the initial Term or any subsequent extension
of such Term thereafter.

 

 

3.

Termination of Employment in Connection with or Subsequent to a Change in
Control.

 

(a)       Notwithstanding any provision herein to the contrary, in the event of
the involuntary termination of Executive’s employment with the Company or the
Bank during the Term of this Agreement within 24 months following any Change in
Control of the Company or Bank, absent termination for Just Cause, Executive
shall be paid an amount equal to the product of (2.999) times the Executive’s
average annual aggregate taxable compensation paid by the Company and the Bank
as reported, or to be reported, on the IRS Form W-2, box 1, or IRS Form 1099 for
the most recently completed five calendar years ending on, or before, the date
of such Change in Control (which annual aggregate compensation amount for any
year shall be annualized if during any of such years such term of employment
during such period is less than for the full calendar year and any such year
shall be disregarded if no compensation was paid during any such year) (the CIC
Severance Payment”). Such CIC Severance Payment shall be paid by the Company to
the Executive in one (1) lump sum not later than the date of Executive’s
termination of service to the extent not otherwise paid by the Bank.

 

To the extent that any reimbursements or in-kind payments are subject to Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), then such
expenses (other than medical expenses) must be incurred before the last day of
the second taxable year following the taxable year in which the termination
occurred, provided that any reimbursement for such expenses be paid before the
Executive’s third taxable year following the taxable year in which the
termination occurred. For medical expenses, to the extent the Agreement entitles
the Executive to reimbursement by the Company of payments of medical expenses
incurred and paid by the Executive but not reimbursed by a person other than the
Company and allowable as a deduction under Code Section 213 (disregarding the
requirement of Code Section 213(a) that the deduction is available only to the
extent that such expenses exceed 7.5 percent of adjusted gross income), then the
reimbursement applies during the period of time during which the Executive would
be entitled (or would, but for the Agreement, be entitled) to continuation
coverage under a group health plan of the Bank or the Company under Code Section
4980B (COBRA) if the Executive elected such coverage and paid the applicable
premiums.

 

2

 



 

--------------------------------------------------------------------------------

Notwithstanding the forgoing, all sums payable hereunder shall be reduced in
such manner and to such extent that the Bank shall have made payments to the
Executive upon termination of employment in accordance with any Employment
Agreement or Change in Control Severance Agreement between the Executive and the
Bank related to such Change in Control. The term “Change in Control” shall refer
to (i) the sale of all, or a material portion, of the assets of the Company or
the Bank; (ii) the merger or recapitalization of the Company or the Bank whereby
the Company or the Bank is not the surviving entity; (iii) a change in control
of the Company or the Bank, as otherwise defined or determined by the Office of
the Comptroller of the Currency or regulations promulgated by it; or (iv) the
acquisition, directly or indirectly, of the beneficial ownership (within the
meaning of that term as it is used in Section 13(d) of the Securities Exchange
Act of 1934 and the rules and regulations promulgated thereunder) of twenty-five
percent (25%) or more of the outstanding voting securities of the Company or the
Bank by any person, trust, entity or group. The term “person” means an
individual other than the Executive, or a corporation, partnership, trust,
association, joint venture, pool, syndicate, sole proprietorship, unincorporated
organization or any other form of entity not specifically listed herein. The
provisions of this Section 3(a) shall survive the expiration of this Agreement
occurring after a Change in Control.

 

(b)       Notwithstanding any other provision of this Agreement to the contrary,
Executive may voluntarily terminate his employment during the Term of this
Agreement within 24 months following a Change in Control of the Company or Bank,
and Executive shall thereupon be entitled to receive the payment described in
Section 3(a) of this Agreement, upon the initial occurrence, or within 90 days
thereafter, of any of the following events, which have not been consented to in
advance by the Executive in writing:

 

(i)        a material diminution in the Executive’s base compensation or total
cash compensation;

  (ii)       a material diminution in the Executive’s authority, duties, or
responsibilities;

(iii)      a material diminution in the authority, duties, or responsibilities
of the supervisor to whom the Executive is required to report, including a
requirement that such Executive is required to report to a corporate officer or
employee other than reporting directly to the Chairman, Vice Chairman or to the
Board of Directors of the Company;

 

(iv)      a material diminution in the budget over which the Executive retains
authority;

 

(v)       a material change in the geographic location of the Executive’s office
location; or

 

(vi)      any other action or inaction that constitutes a material breach by the
Company of this Agreement.

 

3

 



 

--------------------------------------------------------------------------------

The provisions of this Section 3(b) shall survive the expiration of this
Agreement occurring after a Change in Control.

Notwithstanding the foregoing, in the event that the Executive gives notice to
the Company with respect to his termination of employment in accordance with
Section 3(b), the Company will have a period of 30 calendar days following
notice from the Executive during which period the Company may remedy the
condition giving rise to such right to terminate employment. In the event that
the Company shall, in good faith remedy such circumstances giving rise to such
right to terminate employment within such 30 day period, such notice of
termination of employment shall be deemed withdrawn and not be deemed effective
and the Company shall not be required to pay the amount due to the Executive
under Section 3(a) with respect to such event.

 

(c)

Additional Payments by the Company related to Section 280G of the Code.

 

(i)        Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Company or
otherwise to or for the benefit of the Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or by any
other compensation plan or arrangement of the Company or the Bank (a “Payment”)
would be subject to the excise tax imposed by Section 4999 of the Code or any
interest or penalties are incurred by the Executive with respect to such excise
tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Executive
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by the Executive of all taxes (including all
federal, state and local tax and any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and any excise tax imposed
under Section 4999 of the Code imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments; provided that for purposes of determining the amount of any
Gross-Up Payment, the Executive shall be deemed to pay federal income taxes at
the highest marginal rate of federal income taxation in the calendar year in
which the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the state and locality of residence of the
Executive on the date the Payment is made, net of the maximum reduction in
federal income taxes that could reasonably be obtained from the deduction of
such state and local taxes related to such Gross-up Payment.

 

(ii)       Subject to the provisions of this Section 3(c), all determinations
required to be made under this Section 3(c), including whether and when a
Gross-Up Payment is required and the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made by a
certified public accounting firm (the “Accounting Firm”) reasonably acceptable
to the Executive as may be designated by the Company which shall provide
detailed supporting calculations both to the Company and the Executive within 15
business days of the receipt of notice from the Executive that there has been a
Payment, or such earlier time as is requested by the Company. All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any
Gross-Up Payment, as determined pursuant to this Section 3(c), shall be paid by
the Company to the Executive, or withheld on the Executive's behalf,

 

4

 



 

--------------------------------------------------------------------------------

within five days of the later of (A) the due date for the payment of any Excise
Tax, and (B) the receipt of the Accounting Firm’s determination. Any
determination by the Accounting Firm shall be binding upon the Company and the
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to Section 3(c) and the Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.

 

(iii)      The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:

 

(A)      give the Company any information reasonably requested by the Company
relating to such claim,

 

(B)      take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,

 

(C)      cooperate with the Company in good faith in order effectively to
contest such claim, and

 

(D)      permit the Company to participate in any proceedings relating to such
claim;

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 3(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive

 

5

 



 

--------------------------------------------------------------------------------

agrees to prosecute such contest to a determination before any administrative
tribunal in a court of initial jurisdiction and in one or more appellate courts,
as the Company shall determine; provided, however, that if the Company directs
the Executive to pay such claim and sue for a refund, the Company shall (to the
extent permitted by law) advance the amount of such payment to the Executive, on
an interest-free basis and shall indemnify and hold the Executive harmless, on
an after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and further provided
that any extension of the statute of limitations relating to payment of taxes
for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

 

(iv)      If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Section 3(c), the Executive becomes entitled to receive any
refund with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 3(c)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 3(c), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

 

(v)       The Executive shall cooperate in good faith with all reasonable
requests by the Company to assist the Company in minimizing the effect of
Section 4999 and Section 280G of the Code, provided that the Executive shall not
be required to take actions that adversely affect his rights hereunder.

 

(vi)      Notwithstanding the foregoing, no payment under this Section 3(c)
shall be made later than the end of the taxable year following the taxable year
in which the taxes are remitted to the taxing authority or, if no taxes are
paid, by the end of the taxable year following the year in which or where as a
result of such audit or litigation no taxes are remitted, the end of the taxable
year following the taxable year in which the audit is completed or there is a
final and nonappealable settlement or other resolution of the litigation, in
accordance with Code Section 409A and Treas. Reg. §1.409A-3(i)(1)(v) (or any
similar or successor provisions).

 

(vii)     Notwithstanding the foregoing, payment under Section 3(c) shall only
apply with respect to a payment made related to a Termination of Employment in
conjunction with or following a Change in Control transaction. Section 3(c)
shall not be effective with respect to payment of severance compensation absent
a Change in Control transaction.

 

6

 



 

--------------------------------------------------------------------------------

4.     Other Changes in Employment Status; Other Matters.

 

(a)       (i) Except as provided for at Section 3, herein, the Board of
Directors may terminate the Executive’s employment at any time with or without
Just Cause within its sole discretion and with no required minimum notice
period. This Agreement shall not be deemed to give the Executive any right to be
retained in the employment or service of the Company, or to interfere with the
right of the Company to terminate the employment of the Executive at any time
for any reason. In the event that during the Term of the Agreement the
Executive’s employment with the Company is terminated by the Company for reasons
other than in conjunction with or within twenty-four months following a Change
in Control (in accordance with Section 3 herein), for Just Cause, death or
Disability, the Executive shall receive a Severance Payment calculated in
accordance with Section 4(a)(ii) hereinafter.

 

(ii)       The severance payment due in accordance with Sections 4(a)(i) or
(iii) herein (the “Severance Payment”), shall be paid to the Executive without
regard to the number of months remaining on the Term as detailed at Section 3
herein. Such Severance Payment shall be equal to the sum of (A) plus (B), all
multiplied by 24; with (A) equal to the average of the monthly Base Salary in
effect for the thirty-six month period (or lesser period if the Executive’s
employment with the Company shall be for a lesser period) immediately prior to
the Executive’s date of Termination of Employment, and (B) equal to the average
of any cash bonuses (calculated as a monthly average) paid to the Executive in
accordance with the Company’s Performance Bonus Plan and any other cash bonus
arrangements during the thirty-six month period (or lesser period if the
Executive’s employment with the Company shall be for a lesser period)
immediately prior to the Executive’s date of Termination of Employment. By way
of example, if the Executive received cash bonuses during the prior 36 month
period in the amounts of $200,000 and $250,000, then such average monthly bonus
would be equal to $450,000/36 or $12,500. Notwithstanding anything herein to the
contrary, the Company may, within its sole discretion and acting in good faith,
withhold payment of such Severance Payment or any installment thereof, during
such periods that the Company deems that the Executive is in violation of the
requirements of Sections 4(b) and (c) herein, and such action or such withheld
amounts shall not limit or impede the Company’s right to pursue the remedies
available to it at Section 4(c)(v) herein (Injunctive Relief). Notwithstanding
the forgoing, all amounts payable by the Company to the Executive hereunder
shall be reduced in such manner and to such extent that the Bank shall have made
payments to the Executive upon termination of employment in accordance with any
Employment Agreement or Change in Control Severance Agreement between the
Executive and the Bank related to such termination of employment. Such Severance
Payment shall be paid to the Executive in installments, as follows: Installment
1 shall be paid within 45 calendar days following the Executive’s termination of
employment in accordance with Sections 4(a)(i) or (iii) in an amount equal to
two-thirds of the Severance Payment, except as reduction or delay in such
payments are required in accordance with Sections 9(c) and 9(d) herein.
Installment 2 shall be equal to one-sixth of the Severance Payment and shall be
paid as of the one year anniversary of the date of the Executive’s termination
of employment; and Installment 3 shall be equal to one-sixth of the Severance
Payment and shall be paid as of the eighteen month anniversary of the date of
the Executive’s termination of employment.

 

7

 



 

--------------------------------------------------------------------------------

(iii)      The Executive may voluntarily terminate his employment during the
Term of this Agreement upon the initial occurrence, or within 90 days
thereafter, of any of the following events, which have not been consented to in
advance by the Executive in writing:

 

(A)      a material diminution in the Executive’s base compensation or total
cash compensation;

(B)      a material diminution in the Executive’s authority, duties, or
responsibilities;

(C)      a material diminution in the authority, duties, or responsibilities of
the supervisor to whom the Executive is required to report, including a
requirement that such Executive is required to report to a corporate officer or
employee other than reporting directly to the Chairman, Vice Chairman or to the
Board of Directors of the Company;

 

(D)      a material diminution in the budget over which the Executive retains
authority;

 

(E)       a material change in the geographic location of the Executive’s office
location; or

 

(F)       any other action or inaction that constitutes a material breach by the
Company of this Agreement.

 

In the event of the termination of the Executive’s employment with the Company
during the Term of the Agreement in accordance with Section 4(a)(iii), other
than in conjunction with or within twenty-four months following a Change in
Control (in accordance with Section 3 herein), the Executive shall receive the
Severance Payment calculated in accordance with Section 4(a)(ii) herein.
Notwithstanding the foregoing, in the event that the Executive gives notice to
the Company with respect to his termination of employment in accordance with
Section 4(a)(iii), the Company will have a period of 30 calendar days following
notice from the Executive during which period the Company may remedy the
condition giving rise to such right to terminate employment. In the event that
the Company shall, in good faith remedy such circumstances giving rise to such
right to terminate employment within such 30 day period, such notice of
termination of employment shall be deemed withdrawn and not be deemed effective
and the Company shall not be required to pay the amount due to the Executive
under Section 4(a)(ii) with respect to such event.

(iv)      Notwithstanding anything herein, any payments made in accordance with
Sections 3 or 4 of the Agreement shall be conditioned upon the Executive
complying with the limitations and restrictions set forth at Sections 4(b) and
(c), herein. Notwithstanding the forgoing, all sums payable hereunder shall be
reduced in such manner and to such extent that the Bank shall have made
duplicate payments to the Executive upon termination of employment in accordance
with any Employment Agreement or Change in Control Severance Agreement between
the Executive and the Bank.

 

8

 



 

--------------------------------------------------------------------------------

(v)       If Severance Payments shall be made in accordance with Sections 3 or 4
herein, then the Executive and his dependents shall be eligible to continue
coverage under the Company(s or the Bank’s medical and dental insurance
reimbursement plans similar to that in effect on the date of termination of
employment for a period of twenty-four (24) months following the date of
termination of employment; provided that the Executive continues to pay to the
Company the comparable monthly COBRA continuation premium amount during such
period.

 

(vi)      Payments to be made in accordance with Sections 3 and 4 herein shall
commence within 45 calendar days of the Executive’s Termination of Employment
and shall be in accordance with the limitations set forth at Section 9 herein.
The Executive shall have no right to receive compensation or other benefits in
accordance with Sections 3 or 4 herein for any period after termination for Just
Cause. Termination for “Just Cause” shall mean termination because of the
Executive’s personal dishonesty, willful misconduct, breach of fiduciary duty
involving personal profit, intentional failure to perform stated duties, willful
violation of the Sarbanes-Oxley requirements for officers of public companies
that in the reasonable opinion of the Board will likely cause substantial
financial harm or substantial injury to the reputation of the Company; willful
violation of any law, rule or regulation (other than traffic violations or
similar offenses) or final cease-and-desist order issued by a federal banking
regulatory having regulatory authority over the Bank or Company, or a material
breach of any provision of the Agreement.

 

(b)       Following termination of employment, the Executive will not, without
the express written consent of Company, directly or indirectly communicate or
divulge to, or use for his own benefit or for the benefit of any other person,
firm, association, or corporation, any of the trade secrets, proprietary data or
other confidential information communicated to or otherwise learned or acquired
by the Executive from the Company, the Bank, or any subsidiary of such entities,
except that Executive may disclose such matters to the extent that disclosure is
required by a court or other governmental agency of competent jurisdiction.
          

 

(c)       During the twenty (20) month period following termination of
employment in accordance with Section 4(a) herein, absent termination for Just
Cause, or within eighteen (18) months following termination of employment in
accordance with Section 3 herein,

 

(i)        Executive will not contact (with a view toward selling any product or
service competitive with any product or service sold or proposed to be sold by
the Company, the Bank, or any subsidiary of such entities) any person, firm,
association or corporation (A) to which the Company, the Bank, or any subsidiary
of such entities sold any product or service within thirty-six months of the
Executive’s termination of employment, (B) which Executive solicited, contacted
or otherwise dealt with on behalf of the Company, the Bank, or any subsidiary of
such entities within thirty-six months of the Executive’s termination of
employment, or (C) which Executive was otherwise aware was a client of the
Company, the Bank, or any subsidiary of such entities at the time of termination
of employment. Executive will not directly or indirectly make any such contact,
either for his own benefit or for the benefit of any other person, firm,
association, or corporation.

 

9

 



 

--------------------------------------------------------------------------------

(ii)       Executive hereby agrees that he shall not engage in providing
professional services or enter into employment as an employee, director,
consultant, representative, or similar relationship to any financial services
enterprise (including but not limited to a savings and loan association, bank,
credit union, or insurance company) engaged in the business of offering retail
customer and commercial deposit and/or loan products whereby the Executive will
have a work location within 25 miles of any office of the Company, the Bank, or
any subsidiary of such entities existing as of the date of such termination of
employment; provided, however, the Executive may request a waiver from the
Company and the Bank with respect to the limitations of this Section 4(c)(ii) on
a case by case basis at any time in order to permit the Executive to engage in
investment banking or private equity investment activities, and the Company and
the Bank hereby agree that such written approval of such request shall not be
unreasonably withheld. Notwithstanding the foregoing, the Company and the Bank
reserve the right to elect not to approve such request for waiver of the
limitations herein within its sole discretion if the proposed employing entity
is a commercial bank.

 

(iii)      Executive hereby agrees that he shall not, on his own behalf or on
behalf of others, employ, solicit, or induce, or attempt to employ, solicit or
induce, any employee of the Company, the Bank, or any subsidiary of such
entities, for employment with any enterprise, nor will the Executive directly or
indirectly, on his behalf or for others, seek to influence any employee of the
Company, the Bank, or any subsidiary of such entities to leave the employ of the
Company, the Bank, or any subsidiary of such entities.

 

(iv)      Executive will not make any public statements regarding the Company,
the Bank, or any subsidiary of such entities without the prior consent of the
Company or the Bank, and the Executive shall not make any statements that
disparage the Company, the Bank, or any subsidiary of such entities or the
business practices of the Company, the Bank, or any subsidiary of such entities,
except to the extent required by law or by a court or other governmental agency
of competent jurisdiction. The Company and the Bank shall not knowingly or
intentionally make any statements that disparage the Executive.

 

(v)       The parties acknowledges and agrees that irreparable injury will
result to each in the event of a breach of any of the provisions of Sections
4(b) and 4(c) (the “Designated Provisions”) and that the parties will have no
adequate remedy at law with respect thereto. Accordingly, in the event of a
material breach of any Designated Provision, and in addition to any other legal
or equitable remedy the parties may have, the parties shall each be entitled to
the entry of a preliminary and a permanent injunction (including, without
limitation, specific performance by a court of competent jurisdiction located in
Cumberland County, New Jersey, or elsewhere), to restrain the violation or
breach thereof by the other parties, and the parties shall each submit to the
jurisdiction of such court in any such action.

 

(d)       Upon the termination of employment of the Executive as an officer and
employee of the Company for any reason, the Executive hereby agrees and
acknowledges that this Agreement shall constitute such individual’s letter of
resignation as a member of the Board of Directors of the Company, the Bank, and
all related entities of the Company and the Bank, effective as of the date of
such termination of employment.

 

10

 



 

--------------------------------------------------------------------------------

(e)       The provisions of Sections 4(b), (c) and (d) shall survive the
expiration of this Agreement.

 

 

5.

Compensation, Benefits and Expenses.

 

(a)       Base Salary. The Company shall compensate and pay the Executive during
the Term of this Agreement a minimum base salary at the rate of $500,000 per
annum (“Base Salary”), payable in cash not less frequently than monthly;
provided, that the rate of such salary shall be reviewed by the Board of
Directors not less often than annually, and the Executive shall be entitled to
receive increases at such percentages or in such amounts as determined by the
Board of Directors. The Base Salary may not be decreased without the Executive’s
express written consent. Such Base Salary payable shall be reduced dollar for
dollar for any such salary payments made by the Bank to the Executive for each
applicable pay period.

 

(b)       Discretionary Bonus. The Executive shall be entitled to participate in
an equitable manner with all other senior management employees of the Company in
discretionary bonuses that may be authorized and declared by the Board of
Directors to its senior management executives from time to time. No other
compensation provided for in this Agreement shall be deemed a substitute for the
Executive’s right to participate in such discretionary bonuses when and as
declared by the Board.

 

(c)       Participation in Benefit and Retirement Plans. The Executive shall be
entitled to participate in and receive the benefits of any plan of the Company
which may be or may become applicable to senior management relating to pension
or other retirement benefit plans, profit-sharing, stock options or incentive
plans, or other plans, benefits and privileges given to employees and executives
of the Company, to the extent commensurate with his then duties and
responsibilities, as fixed by the Board of Directors of the Company.

 

(d)       Participation in Medical Plans and Insurance Policies. The Executive
shall be entitled to participate in and receive the benefits of any plan or
policy of the Company which may be or may become applicable to senior management
relating to life insurance, short and long term disability, medical, dental,
eye-care, prescription drugs or medical reimbursement plans. Additionally,
Executive’s dependent family shall be eligible to participate in such medical
and dental insurance plans sponsored by the Company or the Bank in accordance
with the policies of the Company and the Bank.

 

(e)       Paid Time Off. The Executive shall be entitled to paid time off leave
in accordance with the policies of the Company as established from time to time
by the Board of Directors, which leave shall in no event be less than
twenty-five days per annum.

 

(f)        Expenses. The Company shall reimburse the Executive or otherwise
provide for or pay for all reasonable expenses incurred by the Executive in
furtherance of, or in connection with the business of the Company, including,
but not by way of limitation, automobile and traveling expenses, and all
reasonable entertainment expenses, subject to such reasonable documentation and
other limitations as may be established by the Board of Directors of the
Company. If such expenses are paid in the first instance by the Executive, the
Company shall

 

11

 



 

--------------------------------------------------------------------------------

reimburse the Executive therefor. The Company will pay the annual membership
dues in a local Country Club to a maximum of $12,000 per year, and the payment
of a reasonable initiation fee, subject to approval by the Chairman, and that
any future refund or repayment of such fee will be paid back to the Company,
when applicable.

 

(g)       Changes in Benefits. The Company shall not make any changes in such
plans, benefits or privileges previously described in Section 5(c), (d) and (e)
which would adversely affect the Executive’s rights or benefits thereunder,
unless such change occurs pursuant to a program applicable to all executive
officers of the Company and does not result in a proportionately greater adverse
change in the rights of, or benefits to, the Executive as compared with any
other executive officer of the Company. Nothing paid to Executive under any plan
or arrangement presently in effect or made available in the future shall be
deemed to be in lieu of the salary payable to Executive pursuant to Section 5(a)
hereof.

 

(h)       Post-Retirement Medical Coverage. Upon the termination of employment
with the Company at any time on or after attainment of age 62, the Executive
shall be eligible to maintain participation in the group medical insurance plan
sponsored by the Company (or its subsidiaries) from time to time for the benefit
of the Executive and Executive’s dependent family, until such time that the
Executive and Executive’s spouse shall be eligible for coverage under the
Federal Medicare System, or any successor program; provided that the Executive
shall reimburse the Company no less frequently than monthly for such coverage
based upon the comparable COBRA continuation premium amount in effect during
such period; and further, provided that such coverage is permissible in
accordance with the applicable group medical insurance plans being maintained.
The provisions of this Section shall survive the termination of this Agreement.

 

(i)        Stock Option Awards. Beginning in calendar year 2010 (as soon as
possible following the completion of the Company’s 2009 fiscal year and its
annual audit), you will be eligible to receive annual awards of stock options to
purchase additional shares of Company common stock at an exercise price equal to
the last reported sale price determined at the close of trading on the date of
grant of such options. The number of such options subject to each annual award
of options shall be determined based upon the Company’s attainment of annually
agreed upon financial targets (based upon earnings per share), provided that you
remain employed by the Company and the Bank as of the date of determination of
achieving such performance. For example, upon attainment of 100% of the
Company’s agreed upon financial targets, you will receive an additional award of
25,000 stock options; attainment of 110% of the approved financial targets will
result in an award of 33,333 stock options; attainment of 90% of the approved
financial targets will result in an award of 20,000 stock options; attainment of
105% of the approved financial targets will result in an award of 29,166 stock
options; and attainment of 95% of the approved financial targets will result in
an award of 22,500 stock options. Attainment of Company performance below 90% of
the approved financial targets may result in an award of stock options
determined within the discretion of the Compensation Committee. Such annual
awards will be 100% earned and exercisable as of the third anniversary of the
date of grant, provided that you are still employed by the Company at such time,
and such options will be immediately earned and exercisable upon a “change in
control” of the Company. Upon termination of employment with the Company other
than upon the voluntary resignation of the

 

12

 



 

--------------------------------------------------------------------------------

Executive (which resignation does not meet the requirements at Section
4(a)(iii), and unrelated to a Change in Control transaction), any Options held
by the Executive that are then exercisable shall cease being exercisable not
later than one year after the date of termination of employment; provided that
such exercisability will cease upon the Executive commencing an employment,
directorship, advisory or consulting relationship with a financial services
enterprise (including but not limited to a savings and loan association, bank,
credit union, or insurance company) whereby the Executive will have a work
location within 25 miles of any office of the Company, the Bank, or any
subsidiary of such entities existing as of the date of such termination of
employment. Upon termination of employment with the Company as a result of the
voluntary resignation of the Executive (which resignation does not meet the
requirements at Section 4(a)(iii), and unrelated to a Change in Control
transaction), any Options held by the Executive that are then exercisable shall
cease being exercisable not later than sixty days after the date of termination
of employment. Upon Disability or death of the Executive, all unvested options
held by the Executive shall become immediately exercisable by the Executive (or
his representative), and all options shall remain exercisable for one year
thereafter. Upon a change in control of the Company, all unvested options held
by the Executive shall become immediately exercisable, and all options shall
remain exercisable for the remaining term of such options. Such Stock Option
Awards provided for herein are in addition to any awards made to the Executive
during 2008 as evidenced by a separate Stock Option Award Agreement.

 

(j)        Stock Awards. Beginning in calendar year 2010 (as soon as possible
following the completion of the Company’s 2009 fiscal year and its annual
audit), you will be eligible to receive annual awards of restricted stock. The
number of such stock awards subject to each annual award of restricted stock
shall be determined based upon the Company’s attainment of annually agreed upon
financial targets, provided that you remain employed by the Company and the Bank
as of the date of determination of achieving such performance. For example, upon
approval by the Compensation Committee that Company financial performance has
attained 100% of the Company’s agreed upon financial targets, you will receive
an award of shares of Company restricted stock valued at 15% of your then Base
Salary; attainment of 110% of the approved financial targets will result in an
award of Company restricted stock valued at 20% of your then Base Salary;
attainment of 90% of the approved financial targets will result in an award of
Company restricted stock valued at 12% of your then Base Salary; attainment of
105% of the approved financial targets will result in an award of Company
restricted stock valued at 17.5% of your then Base Salary; and attainment of 95%
of the approved financial targets will result in an award of Company restricted
stock valued at 13.5% of your then Base Salary. Attainment of Company
performance below 90% of the approved financial targets may result in an award
of restricted stock determined within the discretion of the Compensation
Committee. Such annual awards will be 100% earned and non-forfeitable as of the
third anniversary of the date of grant of each such award, provided that you are
still employed by the Company at such time, and such awards will be immediately
100% earned upon a “change in control” of the Company. Such Stock Awards
provided for herein are in addition to any awards made to the Executive during
2008 as evidenced by a separate Stock Award Agreement.

 

(k)       Performance Bonus Plan. You will be eligible to participate in the
performance bonus plan. Such plan provides for a payment of a cash bonus to you
calculated as a percentage of your Base Salary and dependent upon the Company’s
attainment of annually agreed upon

 

13

 



 

--------------------------------------------------------------------------------

financial targets, provided that you remain employed as by the Company and the
Bank through the payment date of such bonus. For example, upon attainment of
100% of the Company’s agreed upon financial targets, you will receive a bonus of
70% of Base Salary; attainment of 110% of the approved financial targets will
result in a bonus of 100% of Base Salary; attainment of 105% of the approved
financial targets will result in a bonus of 80% of Base Salary; attainment of
95% of the approved financial targets will result in a bonus of 65% of Base
Salary; attainment of 90% of the approved financial targets will result in a
bonus of 60% of Base Salary. Attainment of Company performance below 90% of the
approved financial targets may result in a bonus payment determined within the
discretion of the Compensation Committee; attainment of Company performance
above 110% of the approved financial targets may result in an additional bonus
payment (in addition to a bonus of 100% of Base Salary) determined within the
discretion of the Compensation Committee. Such bonus will be paid to you on or
before March 15 following the completion of the Company’s fiscal year and its
annual audit. Notwithstanding the foregoing, for plan years in which the agreed
upon financial target for the Company is less than $1.00 per share, the maximum
bonus payment shall be equal to 70% of Base Salary.

 

(l)        Executive Life Insurance. The Executive will be eligible to
participate in the Company’s employee term life insurance program (with such
death benefit equal to two times your annual Base Salary, to a maximum death
benefit of $400,000) plus participation in a supplemental term life insurance
policy in the amount of $900,000.

 

(m)      Claw-Back of Bonus and Incentive Compensation. The Executive hereby
agrees that any bonus and incentive compensation paid or payable to the
Executive by the Company or the Bank during the period of the Executive’s
employment or following termination of such employment shall be subject to
recovery by the Company or the Bank, upon demand by the Compensation Committee
of the Company within its sole discretion as determined in good faith by the
Compensation Committee of the Board of Directors of the Company, if the payments
or awards were based on either: 1) materially inaccurate financial statements or
any other materially inaccurate performance metric criteria, or 2) financial
statements or performance metrics which are subsequently restated or revised
(with such restatement or revision based upon the recommendation or advice of
the Company’s internal auditor or the independent auditors to the Board or its
Audit Committee or following the Company’s consultation with the Securities and
Exchange Commission or applicable banking regulatory agency); provided, that
such demand for repayment is made to the Executive within two years of the date
of payment of such bonus or incentive compensation, or in the event that such
repayment demand is made based upon the fraud or intentional misconduct of the
Executive, in which event the demand period shall not be limited to only two
years. The Executive shall make repayment of such compensation to the Company
within sixty (60) calendar days of written demand for such repayment presented
by the Compensation Committee to the Executive. The Executive also hereby
authorizes the Company, upon prior notice to the Executive, to reduce amounts
that would otherwise be payable to the Executive under other Company
compensation or benefit plans and/or to withhold future equity grants and bonus
awards that would otherwise be payable to the Executive in order to facilitate
such repayment by the Executive. The provisions of this Section shall survive
the termination or expiration of the Agreement and any termination of employment
of the Executive.

 

14

 



 

--------------------------------------------------------------------------------

(n)       Contract Signing Bonus. As an inducement for the Executive to enter
into this Agreement and accept its terms and limitations, the Company shall pay
the Executive a lump-sum bonus in the amount of $200,000 within not later than
thirty (30) calendar days following the Effective Date of the Agreement, reduced
by applicable payroll tax withholdings; provided that the Executive remains an
employee, officer and director of the Company as of such bonus payment date.

 

(o)       Other Benefit Programs. Notwithstanding anything herein to the
contrary, the parties hereto understand and agree that it is the intention of
the Compensation Committee and the Board of the Company to replace the
provisions of Section 3(c) of this Agreement related to a Gross-Up Payment with
a benefit program of equivalent value to the Executive, and the Executive
acknowledges this understanding and agreement.

 

 

6.

Loyalty.

 

(a)       The Executive shall devote his full time and attention to the
performance of his employment under this Agreement. During the term of the
Executive’s employment under this Agreement, the Executive shall not engage in
any business or activity contrary to the business affairs or interests of the
Company.

 

(b)       Nothing contained in this Section shall be deemed to prevent or limit
the right of Executive to invest in the capital stock or other securities of any
business dissimilar from that of the Company, or solely as a passive or minority
investor in any business.

 

7.         Standards. During the term of this Agreement, the Executive shall
perform his duties in accordance with such reasonable standards expected of
executives with comparable positions in comparable organizations and as may be
established from time to time by the Board of Directors of the Company.

 

8.         Death; Disability; Resignation. The Executive’s employment under this
Agreement shall be terminated upon any of the following occurrences:

 

(a)       The death of the Executive during the term of this Agreement, in which
event the Executive’s estate shall be entitled to receive the compensation due
the Executive through the last day of the calendar month in which Executive’s
death shall have occurred.

 

(b)       If the Executive shall become disabled or incapacitated to the extent
that he is unable to perform his duties hereunder, by reason of medically
determinable physical or mental impairment, as determined by a doctor engaged by
the Board of Directors, Executive shall nevertheless continue to receive the
compensation and benefits provided under the terms of this Agreement as follows:
100% of such compensation and benefits for a period of 12 months, but not
exceeding the remaining Term of the Agreement, and 65% thereafter for the
remainder of the Term of the Agreement; provided, however, in calculation of the
remaining Term, it is agreed that notice of non-renewal of the Term hall have
been given as of the date of determination of such disability. Such benefits
noted herein shall be reduced by any benefits otherwise provided to the
Executive during such period under the provisions of disability insurance
coverage in

 

15

 



 

--------------------------------------------------------------------------------

effect for Company or Bank employees. Thereafter, Executive shall be eligible to
receive benefits provided by the Company or the Bank under the provisions of
disability insurance coverage in effect for Company or Bank employees. Upon
returning to active full-time employment, the Executive’s full compensation as
set forth in this Agreement shall be reinstated as of the date of commencement
of such activities. In the event that the Executive returns to active employment
on other than a full-time basis, then his compensation (as set forth in Section
5(a) of this Agreement) shall be reduced in proportion to the time spent in said
employment, or as shall otherwise be agreed to by the parties.

 

(c)       The voluntary termination by the Executive during the term of this
Agreement with the delivery of no less than 60 days written notice to the Board
of Directors, other than pursuant to Sections 3 and 4, in which case the
Executive shall be entitled to receive only the compensation, vested rights, and
all employee benefits up to the date of such termination.

 

 

9.

Regulatory Exclusions.

 

(a)       Notwithstanding anything herein to the contrary, any payments made to
the Executive pursuant to the Agreement, or otherwise, shall be subject to and
conditioned upon compliance with 12 USC §1828(k) and any regulations promulgated
thereunder.

 

(b)       This Agreement shall be amended to the extent necessary to comply with
Section 409A of the Code and regulations promulgated thereunder. Prior to such
amendment, and notwithstanding anything contained herein to the contrary, this
Agreement shall be construed in a manner consistent with Section 409A of the
Code and the parties shall take such actions as are required to comply in good
faith with the provisions of Section 409A of the Code such that payments shall
not be made to the Executive at such time if such payments shall subject the
Executive to the penalty tax under Section 409A, but rather such payments shall
be made by the Company to the Executive at the earliest time permissible
thereafter without the Executive having liability for such penalty tax under
Section 409A.

 

(c)       Notwithstanding anything herein to the contrary, if and to the extent
termination payments under Sections 3 or 4 constitute deferred compensation
within the meaning of Code Section 409A and regulations promulgated thereunder,
and if the payment under Sections 3 or 4 does not qualify as a short-term
deferral under Code Section 409A and Treas. Reg. §1.409A-1(b)(4) (or any similar
or successor provisions), and the Executive is a Specified Employee within the
meaning of Section 409A of the Code and regulations promulgated thereunder, then
the payment of such termination payments that constitute deferred compensation
under Section 409A shall comply with Code Section 409A(a)(2)(B)(i) and the
regulations thereunder, which generally provide that distributions of deferred
compensation (within the meaning of Code Section 409A) to a Specified Employee
that are payable on account of Termination of Employment may not commence prior
to the six (6) month anniversary of the Executive’s Termination of Employment
(or, if earlier, the date of the Executive’s death). Amounts that would
otherwise be distributed to the Executive during such six (6) month period but
for the preceding sentence shall be accumulated and paid to the Executive on the
185th day following the date of the Executive’s Termination of Employment.

 

16

 



 

--------------------------------------------------------------------------------

“Specified Employee” means, for an applicable twelve (12) month period beginning
on April 1, a key employee (as described in Code Section 416(i), determined
without regard to paragraph (5) thereof) during the calendar year ending on the
December 31 immediately preceding such April 1.

“Termination of Employment” shall have the same meaning as “separation from
service”, as that phrase is defined in Code Section 409A (taking into account
all rules and presumptions provided for in the Code Section 409A regulations).

 

(d)

Notwithstanding the six-month delay rule set forth in Section 9(c) above:

 

(i)        To the maximum extent permitted under Code Section 409A and Treas.
Reg. §1.409A-1(b)(9)(iii) (or any similar or successor provisions), the Company
will pay the Executive an amount equal to the lesser of two times (1) the
maximum amount that may be taken into account under a qualified plan pursuant to
Code Section 401(a)(17) for the year in which the Executive’s termination of
employment occurs, and (2) the sum of the Executive’s annualized compensation
based upon the annual rate of pay for services provided to the Company and the
Bank for the taxable year of the Executive preceding the taxable year of the
Executive in which his Termination of Employment occurs (adjusted for any
increase during that year that was expected to continue indefinitely if the
Executive had not had a termination of employment); provided that amounts paid
under this Section 9(d) must be paid no later than the last day of the second
taxable year of the Executive following the taxable year of the Executive in
which occurs the Termination of Employment and such amounts paid will count
toward, and will not be in addition to, the total payment amount required to be
made to the Executive by the Company under Sections 3 or 4; and

 

(ii)       To the maximum extent permitted under Code Section 409A and Treas.
Reg. §1.409A-1(b)(9)(v)(D) (or any similar or successor provisions), within ten
(10) days of the termination of employment, the Company will pay the Executive
an amount equal to the applicable dollar amount under Code Section 402(g)(1)(B)
for the year of the Executive’s termination of employment; provided that the
amount paid under this Section 9(d) will count toward, and will not be in
addition to, the total payment amount required to be made to the Executive by
the Company under Sections 3 or 4.

 

(e)       To the extent that any reimbursements or in-kind payments are subject
to Code Section 409A, then such expenses (other than medical expenses) must be
incurred before the last day of the second taxable year following the taxable
year in which the termination occurred, provided that any reimbursement for such
expenses be paid before the Executive’s third taxable year following the taxable
year in which the termination occurred. For medical expenses, to the extent the
Agreement entitles the Executive to reimbursement by the Company of payments of
medical expenses incurred and paid by the Executive but not reimbursed by a
person other than the Company and allowable as a deduction under Code Section
213 (disregarding the requirement of Code Section 213(a) that the deduction is
available only to the extent that such expenses exceed 7.5 percent of adjusted
gross income), then the reimbursement applies during the period of time during
which the Executive would be entitled (or would, but for the Agreement, be
entitled) to continuation coverage under a group health plan of the Company

 

17

 



 

--------------------------------------------------------------------------------

under Code Section 4980B (COBRA) if the Executive elected such coverage and paid
the applicable premiums.

 

10.       No Duty to Mitigate. The Executive shall not be required to mitigate
the amount of any payment of severance benefits if he or she accepts other
compensation for employment with another entity.

 

 

11.

Successors and Assigns.

 

(a)       This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of the Company which shall acquire, directly or
indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Company.

 

(b)       The Executive shall be precluded from assigning or delegating his
rights or duties hereunder without first obtaining the written consent of the
Company.

 

12.       Amendments. No amendments or additions to this Agreement shall be
binding upon the parties hereto unless made in writing and signed by both
parties, except as herein otherwise specifically provided.

 

13.       Applicable Law. This agreement shall be governed in all respects
whether as to validity, construction, capacity, performance or otherwise, by the
laws of the State of New Jersey, except to the extent that Federal law shall be
deemed to apply.

 

14.       Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

 

15.       Arbitration. Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof, shall be settled exclusively by
arbitration in accordance with the rules then in effect of the district office
of the American Arbitration Association (“AAA”) nearest to the home office of
the Company, and judgment upon the award rendered may be entered in any court
having jurisdiction thereof, except to the extend that the parties may otherwise
reach a mutual settlement of such issue. The Company shall reimburse Executive
for all reasonable costs and expenses, including reasonable attorneys’ fees,
arising from such dispute, proceedings or actions, following the delivery of the
decision of the arbitrator that the Executive’s claim has merit, whether or not
the arbitrator finds in favor of the Executive. The provisions of this Section
15 shall survive the expiration of this Agreement.

 

16.       Non-Disclosure of Confidential Information. The Executive acknowledges
that during his or her employment he or she will learn and have access to
confidential information regarding the Company and the Bank and its customers
and businesses (“Confidential Information”). The Executive agrees and covenants
not to disclose or use for his or her own benefit, or the benefit of any other
person or entity, any such Confidential Information, unless or until the Company
or the Bank consents to such disclosure or use, or such information becomes

 

18

 



 

--------------------------------------------------------------------------------

common knowledge in the industry or is otherwise legally in the public domain.
The Executive shall not knowingly disclose or reveal to any unauthorized person
any Confidential Information relating to the Company, the Bank, or any
subsidiaries or affiliates, or to any of the businesses operated by them, and
the Executive confirms that such information constitutes the exclusive property
of the Company and the Bank. The Executive shall not otherwise knowingly act or
conduct himself (a) to the material detriment of the Company or the Bank, or its
subsidiaries, or affiliates, or (b) in a manner which is inimical or contrary to
the interests of the Company or the Bank. Executive acknowledges and agrees that
the existence of this Agreement and its terms and conditions constitutes
Confidential Information of the Company, and the Executive agrees not to
disclose the Agreement or its contents without the prior written consent of the
Company; provided, however, the Executive may disclose this Agreement to his
personal attorney and personal tax advisor without prior consent from the
Company. Notwithstanding the foregoing, the Company reserves the right in its
sole discretion to make disclosure of this Agreement as it deems necessary or
appropriate in compliance with its regulatory reporting requirements.
Notwithstanding anything herein to the contrary, failure by the Executive to
comply with the provisions of this Section may result in the immediate
termination of the Agreement within the sole discretion of the Company,
disciplinary action against the Executive taken by the Company, including but
not limited to the termination of employment of the Executive for breach of the
Agreement and the provisions of this Section, and other remedies that may be
available in law or in equity. The provisions of this Section shall survive the
expiration of this Agreement.

 

17.       Release in Favor of the Company and the Bank.  If the Executive is due
to receive a payment by the Company in accordance with Sections 3 or 4 of this
Agreement upon a Termination of Employment, the Executive shall within 35
calendar days of such Termination of Employment, execute and deliver to the
Company a full release in favor of the Company, the Bank, their respective
affiliates and subsidiaries, and their respective officers and directors, which
release shall (i) be in form and content which is fully compliant with all of
those provisions of law to which the release pertains, and reasonably
satisfactory to counsel to the Company; (ii) cover all actual or potential
claims arising from the Executive’s employment with the Company, the Bank, their
respective affiliates and subsidiaries, and the termination of such employment
with all such entities; and (iii) be prepared, reviewed and executed in a manner
which is consistent with all requirements of law, including, without limitation,
the Age Discrimination in Employment Act and the Older Workers Benefit
Protection Act. Notwithstanding the foregoing, such release shall not apply to
(i) earned but unpaid salary, (ii) rights to vested benefits under employee
benefit plans, (iii) rights to benefits as a former employee (including but not
limited to insurance continuation and/or conversion rights under group medical,
life and disability insurance plans), (iv) rights to continuing coverage under
directors’ and officers and other errors and omissions insurance as well as
rights to indemnification under applicable charter and by-law provisions or
corporate policy; (v) rights in respect of outstanding stock options that are
exercisable following termination of employment in accordance with the terms of
such options, (vi) rights as a shareholder or customer of the Company, the Bank
or any affiliate and (vii) rights under this Agreement.

 

19

 



 

--------------------------------------------------------------------------------

18.   Indemnification and Insurance.

 

(a)       While employed by the Company and thereafter, Company shall cause the
Executive to be covered by any policy or contract of insurance obtained by the
Company to insure its respective directors and officers against personal
liability for acts or omissions in connection with service as an officer or
director or service in other capacities at the request of the Company or the
Bank. The coverage provided to the Executive pursuant to this section shall be
of the same scope and on the same terms and conditions as the coverage (if any)
provided to other officers or directors of the Company and the Bank.

 

(b)       To the maximum extent permitted under applicable law and the Company’s
and the Bank’s Certificate of Incorporation and Articles of Association,
respectively, and other corporate governance documents, as applicable, while
employed by the Company and thereafter, the Company shall indemnify the
Executive against and hold him harmless from any costs, liabilities, losses and
exposures to the fullest extent and on the most favorable terms and conditions
that similar indemnification is offered to any director or officer of the
Company or any subsidiary or affiliate thereof during the relevant time periods.

 

(c)       The provisions of this section shall survive Executive’s termination
of employment and the expiration or other termination of this Agreement.

 

19.       Withholding. All payments required to be made by the Company hereunder
to the Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Company may reasonably
determine should be withheld pursuant to any applicable law or regulation.

 

20.       Entire Agreement. This Agreement together with any understanding or
modifications thereof as agreed to in writing by the parties, shall constitute
the entire agreement between the parties hereto, and shall supersede any prior
agreements or understandings with respect to the subject matter herein,
including, but not limited to, the Prior Agreement.

 

20

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
hereinabove written.

 

 

 

 

 

Sun Bancorp, Inc.

 

 

 

 

 

ATTEST:

/s/ Sidney Brown

 

By:

/s/ Sidney Brown

 

Secretary

 

 

Vice Chairman

 

 

 

 

 

WITNESS:

 

 

 

 

 

 

 

 

 

 

/s/ Mary Longo

 

 

/s/ Thomas X. Geisel

 

 

 

 

Thomas X. Geisel, Executive

 

 

 

 

21

 



 

 